Dugro, J.
Of these appeals one is by the defendant from an order sustaining plaintiff’s demurrer to part of the answer, and from the judgment entered thereon. The others °are by the plaintiff from an order striking out his amended complaint, and from a judgment dismissing the complaint. The plaintiff’s appeals are decided against him upon the opinion of the learned judge who dismissed the complaint. It follows that the order sustaining the demurrer, and the judgment thereon, must be reversed, for on a demurrer to an answer the defendant may show that on the face of the record plaintiff is not entitled to final judgment. Parsons v. Hayes, 50 N. Y. Super. Ct. R. 29; Genet v. Kissam, 53 N. Y. Super. Ct. R. 42. All concur.